VALENTINE, J.:
I concur in the decision in this case. District courts have general original jurisdiction in all strictly criminal cases. They have concurrent original jurisdiction with justices of the peace in all cases of misdemeanor -in which the fine cannot exceed $500 and the imprisonment cannot exceed one year, and exclusive original jurisdiction in all other criminal cases. The prosecution of all criminal cases in the. district court may be either upon indictment or upon information. (Crim. Code, § 66.) Where it is upon information the information may be filed in the court at any time, either during a term of court or in vacation. (Criminal Code, § 67, as amended by §1 of chapter 178 of the Laws of 1887.) In cases of felony, however, there must first be a preliminary *597examination, unless the defendant is a fugitive from justice, in which case no preliminary examination is necessary. (Criminal Code, § 69, as amended by § 2 of chapter 178 of the Laws of 1887.) This seems to be about the only limitation to the filing of informations, and it applies strictly to cases of felony. In cases of misdemeanor no preliminary examination is ever necessary. (The State v. Watson, 30 Kas. 281; In re Donnelly, 30 id. 191, 424.) No statute ever required a preliminary examination in such cases. The words “and in misdemeanor cases not cognizable before justices of the peace,” were evidently inserted in § 69 of the criminal code as amended in 1887, simply for the purpose of making it plain that no preliminary examination need be had in that class of misdemeanor cases, and were not inserted for the purpose of repealing the law giving to the district court concurrent original jurisdiction with justices of the peace in all other misdemeanor cases, and were not inserted for the purpose of repealing the law authorizing such other misdemeanor cases to be prosecuted without any previous preliminary examination; nor were they inserted for the purpose of requiring a previous preliminary examination in such other misdemeanor cases. At one time, because of a misprint of a statute, there seems to have been some doubt with reference to what the law required upon this subject. (The State v. Granville, 26 Kas. 158, 161; In re Donnelly, 30 id. 195, 431.) The legislature in amending said § 69 of the criminal code, simply intended, among other things, to make plain what was already the law with reference to misdemeanor cases not cognizable before justices of the peace. Said section has no reference whatever to other misdemeanor cases.